Citation Nr: 1450761	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-07 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for removal of the right semilunar cartilage with osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from November 1976 to October 1981.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  


FINDINGS OF FACT

1.  The appellant's removal of the right semilunar cartilage with arthritis is manifested primarily by complaints of pain and swelling, tenderness to palpation, swelling, and mild crepitus.  

2.  Since March 20, 2014, the appellant has been unable to extend his right knee beyond 10 degrees.

3.  Since March 20, 2014, the appellant has had mild right knee impairment associated with anterior/posterior instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent have not been met for removal of the right semilunar cartilage with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2013).

2.  Effective March 20, 2014, the criteria for a separate 10 percent rating were met for arthritis of the right knee with limitation of motion.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).

3.  Effective March 20, 2014, the criteria for a rating a 10 percent rating were met for a separate rating for instability of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty, under the Veteran's Claims Assistance Act of 2000 (VCAA), to notify and assist the appellant in the development of his claim of entitlement to a rating in excess of 10 percent for removal of the right semilunar cartilage with arthritis.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the appellant by letter that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  The RO also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's PMRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

 (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2)  (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the appellant filed his claim in August 2008.  

The service treatment records show that in October 1980, the appellant underwent a lateral meniscectomy due to a bucket handle tear of the right lateral meniscus.  He developed arthritis in the joint and was subsequently granted service connection.  He was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5259.  That is the diagnostic code applicable to rating removal of the right semilunar cartilage with arthritis.  The 10 percent rating currently assigned is the highest schedular evaluation available for that disorder.  

The Board has considered rating the right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under that code, a 20 percent rating is warranted for dislocation of the semilunar cartilage with frequent episodes of "locking,"  
pain, and effusion into the joint.  However, the evidence does not show dislocation of the right semilunar cartilage.  Accordingly, a rating under Diagnostic Code 5258 is not warranted.  

The right knee arthritis is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Arthritis established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A noncompensable rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  For example, the appellant can receive separate disability ratings for scars, as well as the underlying disability, unless the conditions constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2002).  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, VAOPGCPREC 23-97.  Similarly, separate ratings under 38 C.F.R. § 4.71a , Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 . VAOPGCPREC 9-98.  A separate rating must be based upon additional disability.  The evaluation of the same disability under various diagnoses, i.e., pyramiding, is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

The VA General Counsel has also held that a claimant who has arthritis and instability of the knee may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  Diagnostic Code 5257 is applicable to rating knee impairment associated with recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like. 38 C.F.R. § 4.40 . 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The private medical records, as well as those from the VA, show that the appellant has been receiving treatment, including pain medication and injections, for his right knee since November 2007.  The primary manifestations have been complaints of pain and swelling, tenderness to palpation, and mild crepitus.  However, during VA examinations in October 2008, June 2010, and January 2013, he did not demonstrate edema, effusion, redness, heat, instability, weakness, abnormal movement or guarding.  While the evidence shows that they impair the appellant's ability to kneel or squat and perform prolonged standing or walking, they do not preclude his ability to perform his activities of daily living nor do they cause him to miss time from work as a truck driver.  On balance, such findings are consistent with symptomatic joint or periarticular pathology contemplated by the current 10 percent rating under Diagnostic Code 5259.  Accordingly, that rating  is confirmed and continued.  However, a separate rating may be warranted for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

VA examinations, performed in October 2008, June 2010, and January 2013 show that the appellant was able to flex his right knee to at least 95 degrees and to extend it to at least 0 degrees.  That range of motion does not meet the criteria for noncompensable rating under either Diagnostic Code 5260 and 5261.  Therefore, a separate rating would not be warranted for limitation of right knee motion during that time period.  

During the VA examination on March 20, 2014, the appellant was able to flex his knee to 95 degrees with objective evidence of painful motion at 40 degrees.  He was also able to extend the knee to 10 degrees, with objective evidence of pain at that level.  Such findings meet or more nearly approximate the criteria for a 10 percent rating for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, they do not meet or more nearly approximate the criteria for a separate noncompensable rating based on the limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Although the appellant experienced painful motion at 40 degrees, his limitation of flexion to 95 degrees is consistent with that prior to March 20, 2014.  In addition, there is no evidence of weakness on flexion or evidence of disuse, through atrophy, the condition of the skin, or the absence of normal callosity.  Therefore, a separate 10 percent rating, and no more, is warranted on the basis of limitation of extension.  To that extent, the appeal is granted.  However, that does not end the inquiry.  

Prior to the March 20, 2014 VA examination, the appellant did not demonstrate instability in his right knee.  During that examination, however, it was noted that he had 1+ anterior/posterior instability consistent with mild impairment.  Such instability warrants a separate 10 percent rating under Diagnostic Code 5257.  To that extent, the appeal is also granted.

The Board has also considered the possibility of a separate rating for surgical scars on the appellant's right knee.  

In August 2008, when the appellant filed his appeal, scars (other than those involving the head, face, or neck) that were deep or that cause limited motion warranted a 10 percent rating if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating was also warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating was also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  However, the limitation of function of the right knee has already been compensated under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  To further rate limitation of function under Diagnostic Code 7805 would constitute the prohibited practice of pyramiding.  38 C.F.R. § 4.14.  

In 2008, VA again revised its regulations for rating scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2013)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Because the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Under the revised criteria a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under  diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of  whether the veteran's disability has increased since the last review.  However, the VA has received no such request from the appellant or his representative.  

During a May 1983 VA examination, it was noted that the appellant had a flat healed surgical scar on the medial aspect of his right knee.  The scar measured 7 centimeters (cm) by 13/4 cm.  There was also a slightly depressed healed surgical scar running horizontally along the lateral joint line of the right knee.  It measured 5 cm by 11/2 cm.  There was slight tenderness underneath the scar.  

More recent records, such as the reports of the January 2013 and March 2014 VA examinations show that the surgical scars are neither painful nor unstable or that they cover an area exceeding 39 square cm (6 square inches).  Therefore, the surgical scars do not meet or more nearly approximate the criteria for a separate, compensable rating for those scars.  To that extent, the appeal is also denied.  

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right knee disorder.  38 C.F.R. § 3.321(b)(1)  (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The first Thun element is not applicable here.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain and swelling, limitation of motion, crepitus, and instability.  They impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the diagnostic codes in the rating schedule.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261.   For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  


ORDER

Entitlement to a rating in excess of 10 percent for the removal of the right semilunar cartilage with arthritis is denied.

Entitlement to a separate 10 percent rating for limitation of extension of the right knee is granted, effective March 20, 2014.  

Entitlement to a separate 10 percent rating for instability of the right knee is granted, effective March 20, 2014.   



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


